United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
P.L., Appellant
and
U.S. POSTAL SERVICE, GENERAL MAIL
FACILITY, Phoenix, AZ, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 12-1382
Issued: December 21, 2012

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Alternate Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On June 11, 2012 appellant filed a timely appeal of a May 2, 2012 merit decision of the
Office of Workers’ Compensation Programs (OWCP) denying his traumatic injury claim.
Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and
501.3, the Board has jurisdiction over the merits of the case.
ISSUE
The issue is whether appellant met his burden of proof to establish that he sustained a low
back injury on October 29, 2011 in the performance of duty.
FACTUAL HISTORY
On October 29, 2011 appellant, then a 53-year-old automation clerk, filed a traumatic
injury claim for his low back after removing a tray from the stacker in the performance of duty.
The employing establishment provided him with an authorization for treatment on
1

5 U.S.C. § 8101 et seq.

October 29, 2011. Dr. Katherine L. Mitchell, an emergency physician, examined appellant on
October 29, 2011. She diagnosed acute back injury and recommended that he remain off work
through November 2, 2011 and seek treatment from his attending physician.
On October 29, 2011 appellant’s supervisor stated that appellant reported picking up a
tray of mail and experiencing lower back pain.
In a letter dated November 10, 2011, OWCP requested that appellant provide additional
factual and medical evidence in support of his claim. It allowed 30 days for a response.
Appellant submitted medical records from the Phoenix Veterans Administration Healthcare
System. On October 29, 2011 Dr. Mitchell obtained a history that appellant experienced a
sudden onset of acute severe low back pain while on duty. She stated, “[Appellant] states [that]
he was pivoting while carrying a mail tray and felt the sudden sharp pain in his lower back on the
evening of October 28, 2011. Dr. Mitchell diagnosed acute low back strain. In a November 10,
2011 note, Dr. Christopher T. Burke, a Board-certified internist, reported that appellant had a
recent flare up of his chronic low back pain. On June 4, 2011 a Dr. Vincent Tang noted that
appellant had a history of chronic back pain secondary to degenerative joint disease with an
acute exacerbation of his right lower back pain.
By decision dated December 15, 2011, OWCP denied appellant’s claim. It found that he
failed to submit sufficient rationalized medical opinion evidence to establish a causal relationship
between his diagnosed back strain and the October 29, 2011 employment incident.
Appellant requested reconsideration on February 1, 2012. He submitted a February 24,
2012 note from Dr. Burke, who listed that appellant sought treatment on October 29, 2011 due to
low back pain that began while he was at work. Appellant was diagnosed with acute low back
strain.
In a decision dated May 2, 2012, OWCP reviewed the merits of appellant’s claim and
found that he had not submitted sufficient medical evidence to establish that his diagnosed
condition was due to the lifting incident at work on October 29, 2011.
LEGAL PRECEDENT
An employee seeking benefits under FECA2 has the burden of establishing the essential
elements of his or her claim by the weight of the reliable, probative and substantial evidence,
including the fact that the individual is an “employee of the United States” within the meaning of
FECA and that the claim was timely filed within the applicable time limitation period of FECA
an injury was sustained in the performance of duty as alleged and that any disability or specific
condition for which compensation is claimed is causally related to the employment injury.3

2

5 U.S.C. §§ 8101-1893.

3

Kathryn Haggerty, 45 ECAB 383, 388 (1994); Elaine Pendleton, 41 ECAB 1143 (1989).

2

These are the essential elements of each and every compensation claim regardless of whether the
claim is predicated upon a traumatic injury or an occupational disease.4
OWCP defines a traumatic injury as, “[A] condition of the body caused by a specific
event or incident or series of events or incidents, within a single workday or shift. Such
condition must be caused by external force, including stress or strain which is identifiable as to
time and place of occurrence and member or function of the body affected.”5 To determine
whether a federal employee has sustained a traumatic injury in the performance of duty, it must
first be determined whether a “fact of injury” has been established. First the employee must
submit sufficient evidence to establish that he or she actually experienced the employment
incident at the time, place and in the manner alleged.6 Second, the employee must submit
sufficient evidence, generally only in the form a medical evidence, to establish that the
employment incident caused a personal injury.7
ANALYSIS
OWCP accepted as factual that appellant, on October 29, 2011, lifted a tray of mail in the
performance of duty. Appellant sought treatment from Dr. Mitchell that day complaining of low
back pain. Dr. Mitchell noted his incident at work and diagnosed low back strain. She did not
offer an opinion on the causal relationship between appellant’s diagnosed condition and his
employment merely noting that he reported pain while moving a tray of mail. Dr. Mitchell’s
note is not sufficient to meet his burden of proof as she did not clearly attribute his condition to
his accepted employment incident and did not offer any medical reasoning in support of such an
attribution. The medical evidence in the record from Drs. Burke and Tang noted that appellant
had a history of degenerative joint disease of the spine and that he has frequent “flare-ups” of
this condition. Due to appellant’s preexisting condition, it is necessary for Dr. Mitchell to
address the preexisting history and any influencies on a new injury.
Appellant also submitted notes from Dr. Burke. In his November 10, 2011 note,
Dr. Burke reported that appellant had a recent flare up of his chronic low back pain. On
February 24, 2012 he stated that appellant sought treatment on October 29, 2011 due to low back
pain that began while he was at work. Dr. Burke diagnosed with acute low back strain. While
these notes include a mention of appellant’s employment incident on October 29, 2011 Dr. Burke
did not provide a clear statement that he believed that the October 29, 2011 lifting incident
resulted in appellant’s low back condition. Dr. Burke noted that appellant had chronic low back
pain and suggested that his condition was a flare up of this preexisting condition rather than a
new injury. Without a clear opinion on the causal relationship between appellant back condition
and his employment incident, these notes are not sufficient to meet appellant’s burden of proof.

4

Victor J. Woodhams, 41 ECAB 345 (1989).

5

20 C.F.R. § 10.5(ee).

6

John J. Carlone, 41 ECAB 354 (1989).

7

J.Z., 58 ECAB 529 (2007).

3

Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not submitted the necessary medical opinion evidence
to establish that he sustained a traumatic back injury in the performance of duty on
October 29, 2011.
ORDER
IT IS HEREBY ORDERED THAT the May 2, 2012 decision of Office of Workers’
Compensation Programs is affirmed.
Issued: December 21, 2012
Washington, DC

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

4

